DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 12-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the passivation layer is provided directly between the bottom surface of the second semiconductor layer” in the last two lines of the claim, which is ambiguous.  It is unclear what the term “directly” indicates.  It is recommended to replace the term “directly” with “directly contacting and”.
Claim 8 recites the limitation “the passivation layer is provided directly between the bottom surface of the second semiconductor layer” in the last two lines of the claim, which is ambiguous.  It is unclear what the term “directly” indicates.  It is recommended to replace the term “directly” with “directly contacting and”.
Claim 21 recites the limitation “the passivation layer is provided directly between the first surface of the second semiconductor layer” in the last two lines of the claim, which is ambiguous.  It is unclear what the term “directly” indicates.  It is recommended to replace the term “directly” with “directly contacting and”.
Claim 21 recites the limitation “a first region” in the 14th line of the claim.  It is unclear which object the limitation “a first region” refers to.  It is recommended to replace “a first region on the first surface of the first semiconductor layer” with “a first region of the first surface of the first semiconductor layer”.
Claim 21 recites the limitation “a second region” in the 15th and 16th lines of the claim.  It is unclear which object the limitation “a second region” refers to.  It is recommended to replace “a second region on the first surface of the first semiconductor layer” with “a second region of the first surface of the first semiconductor layer”.
Claims 2-5, 7, 9-10 and 12-15 are rejected because they depend on the rejected claims 1 and 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 2011/0211607) in view of Chang et al. (US 2017/0373228).
Regarding claim 1, Takizawa et al. teach a light-emitting diode (LED) device (light-emitting diode; Fig. 11A, [0100]) comprising: a light-emitting layer (804-810; Fig. 11A, [0101]) comprising a first semiconductor layer (804; Fig. 11A, [0101]), an active layer (807; Fig. 11A, [0101]), and a second semiconductor layer (810; Fig. 11A, [0101]), the light-emitting layer (804-810) having a core-shell structure (804 core, 807 shell; Fig. 11A, [0101]); a passivation layer (803; Fig. 11A, [0101]) provided to cover a portion of a top surface of the first semiconductor layer (the top surface of 804; see Fig. 11A); a first electrode (812; Fig. 11A, [0102]) provided on a first side of the light-emitting layer (the top side of 804-810) to contact the first semiconductor layer (804); and a second electrode (811; Fig. 11A, [0101]) provided on a second side of the light-emitting layer (the bottom side of 804-810) to contact the second semiconductor layer (810; see Fig. 11A),.
Takizawa et al. does not teach a passivation layer provided to cover a portion of a bottom surface of the second semiconductor layer, wherein the passivation layer is provided directly between the bottom surface of the second semiconductor layer and the second electrode.
In the same field of endeavor of semiconductor manufacturing, Chang et al. teaches a passivation layer (110/114; Fig. 3B, [0045]) provided to cover a portion of a bottom surface of the second semiconductor layer (the bottom surface of 124, which is the surface of 124 below the topmost horizontal surface of 124; Fig. 3B, [0042]), wherein the passivation layer (110/114) is provided directly (interpreted as directly contacting) between the bottom surface of the second semiconductor layer (the bottom surface of 124, which is the surface of 124 below the topmost horizontal surface of 124) and the second electrode (118/130/142; Fig. 3B, [0045, 0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takizawa et al. and Chang et al. and to further include the passivation layer and the bottom electrode structure as taught by Chang et al., because the bottom electrode structure can increase the light extraction efficiency ([0038]) and the passivation layer can provide the passivation to the bottom electrode structure ([0045]) as taught by Chang et al. 
Regarding claim 2, Takizawa et al. teach the LED device of claim 1, wherein the active layer (807) is provided to cover a bottom surface and a side surface of the first semiconductor layer (804; see Fig. 11A), and wherein the second semiconductor layer (810) is provided on the active layer (on the bottom of 807).
Regarding claim 3, Takizawa et al. teach the LED device of claim 2, wherein the passivation layer (803; Fig. 11A, [0101]) is further provided to cover an entire side surface of the light-emitting layer (the top side surface of 804-810).
Regarding claim 4, Takizawa et al. teach the LED device of claim 3, wherein the first electrode (812) is provided to contact a second portion of the top surface of the first semiconductor layer (a center portion of the top surface of 804; Fig. 11A), the second portion of the top surface (a center portion of the top surface of 804; Fig. 11A) being at a first opening in the passivation layer (a center opening of 803; Fig. 11A, Fig. 11A), and the second electrode (811; Fig. 11A, [0101]) is provided to contact a second portion of the bottom surface of the second semiconductor layer (the center portion of the bottom surface of 810; Fig. 11A).
Takizawa et al. do not teach the second portion of the bottom surface being at a second opening in the passivation layer.
In the same field of endeavor of semiconductor manufacturing, Chang et al. teach the second portion of the bottom surface (the center portion of the bottom surface of 124, which contacting 118; Fig. 3B, [0048]) being at (near) a second opening in the passivation layer (a center opening of 110; Fig. 3B, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takizawa et al. and Chang et al. and to further include the passivation layer and the bottom electrode structure as taught by Chang et al., because the bottom electrode structure can increase the light extraction efficiency ([0038]) and the passivation layer can provide the passivation to the bottom electrode structure ([0045]) as taught by Chang et al. 
Regarding claim 5, Takizawa et al. teach the LED device of claim 4, wherein the first electrode (812) and the second electrode (811).
Takizawa et al. do not teach the first electrode comprises a transparent electrode, and the second electrode comprises a reflective electrode.
In the same field of endeavor of semiconductor manufacturing, Chang et al. teach the first electrode (182; Fig. 3B, [0041]) comprises a transparent electrode ([0041]), and the second electrode (118/130/142; Fig. 3B, [0038]) comprises a reflective electrode (reflective metallization layer 130; [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takizawa et al. and Chang et al. and to have the first electrode being a transparent electrode and further to include the bottom reflective electrode structure as taught by Chang et al., because the bottom electrode structure can increase the light extraction efficiency ([0038]) and the top electrode (first electrode as claimed) has to be transparent to let the light pass through (Fig. 2, [0041]) as disclosed by Chang et al. 
Regarding claim 7, Takizawa et al. teach the LED device of claim 1, wherein the first semiconductor layer (804), the active layer (807), and the second semiconductor layer (810) comprise nitride semiconductor materials ([0101]).
Regarding claim 21, Takizawa et al. teach a light-emitting diode (LED) device (light-emitting diode; Fig. 11A, [0100]) comprising: a light emitting layer (804-810; Fig. 11A, [0101]) having a core shell structure (804 core, 807 shell; Fig. 11A, [0101]) comprising: a first semiconductor layer (804; Fig. 11A, [0101]) having a first surface (the top surface of 804) through which light is emitted (through the top surface of 804, the light form the active layer 807 is emitted to the ambient environment); an active layer (807; Fig. 11A, [0101]) formed adjacent to the first semiconductor layer (804), the active layer (807) surrounding a second surface (the bottom flat surface of 804), a third surface (the left slated surface of 804) and a fourth surface (the right slated surface of 804) of the first semiconductor layer (804), the second surface of the first semiconductor layer (the bottom flat surface of 804) being opposite to the first surface of the first semiconductor layer (the top surface of 804), and the third (the left flat surface of 804) and fourth surfaces (the right slated surface of 804) being side surface of the first semiconductor layer (the left side surface and the right side surface of 804, respectively); and a second semiconductor layer (810; Fig. 11A, [0101]) formed adjacent to the active layer (807); a passivation layer (803; Fig. 11A, [0101]) provided to cover the light emitting layer (cover 804-810 from the top) including an end portion of the active layer (the top end of 807) at (near) the first surface of the first semiconductor layer (the top surface of 804), the passivation layer (803) including a first opening (the center opening of 803) to expose a first region (a portion of 804) on the first surface of the first semiconductor layer (the top surface of 804); a first electrode (812; Fig. 11A, [0102]) provided in the first opening (the center opening of 803) to contact the first semiconductor layer (804); and a second electrode (811; Fig. 11A, [0101]).
Takizawa et al. do not teach the passivation layer including a second opening to expose a second region on a first surface of the second semiconductor layer; a second electrode provided on in the second opening to contact the second semiconductor layer, wherein the passivation layer is provided directly between the first surface of the second semiconductor layer and the second electrode.
In the same field of endeavor of semiconductor manufacturing, Chang et al. teach the passivation layer (110/114; Fig. 3B, [0045]) including a second opening (a center opening of 110; Fig. 3B) at (near) a second portion on a first surface of the second semiconductor layer (the center portion of the bottom surface of 124; Fig. 11A); a second electrode (118/130/142; Fig. 3B, [0045, 0048]) provided on in the second opening (a center opening of 110; Fig. 3B) to contact the second semiconductor layer (124; see Fig. 3B), wherein the passivation layer  (110/114) is provided directly (interpreted as directly contacting) between the first surface of the second semiconductor layer (the bottom surface of 124, which is the surface of 124 below the topmost horizontal surface of 124; Fig. 3B, [0042]) and the second electrode (118/130/142; Fig. 3B, [0045, 0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takizawa et al. and Chang et al. and to further include the passivation layer and the bottom electrode structure as taught by Chang et al., because the bottom electrode structure can increase the light extraction efficiency ([0038]) and the passivation layer can provide the passivation to the bottom electrode structure ([0045]) as taught by Chang et al. 
Claim(s) 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 2011/0211607) in view of Hsu et al. (US 2020/0083203), and further in view of Chang et al. (US 2017/0373228).
Regarding claim 8, Takizawa et al. teach a display apparatus (outdoor display; [0158]) comprising: each of the plurality of LED devices (light-emitting diode; Fig. 11A, [0100]) comprising: a light-emitting layer (804-810; Fig. 11A, [0101]) comprising a first semiconductor layer (804; Fig. 11A, [0101]), an active layer (807; Fig. 11A, [0101]), and a second semiconductor layer (810; Fig. 11A, [0101]), the light-emitting layer (804-810) having a core-shell structure (804 core, 807 shell; Fig. 11A, [0101]); a passivation layer (803; Fig. 11A, [0101]) provided to cover a portion of a top surface of the first semiconductor layer (the top surface of 804); a first electrode (812; Fig. 11A, [0102]) provided on a first side of the light-emitting layer (the top side of 804-810) to contact the first semiconductor layer (804); and a second electrode (811; Fig. 11A, [0101]) provided on a second side of the light-emitting layer (the bottom side of 804-810) to contact the second semiconductor layer (810).
Takizawa et al. do not teach a plurality of pixels arranged two-dimensionally to emit light in different colors, wherein the plurality of pixels comprise a plurality of light-emitting diode (LED) devices, a passivation layer provided to cover a portion of a bottom surface of the second semiconductor layer; wherein the passivation layer is provided directly between the bottom surface of the second semiconductor layer and the second electrode.
In the same field of endeavor of semiconductor manufacturing, Hsu et al. teach a plurality of pixels (pixels; [0020]) arranged two-dimensionally (see Fig. 2A) to emit light in different colors ([0020]), wherein the plurality of pixels comprise a plurality of light-emitting diode (LED) devices ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takizawa et al. and Hsu et al. and to apply the LED device of Takizawa et al. in the display device of Hsu et al. because Hsu et al. teach that each of the LEDs can be arranged and made into a color display device ([0020]).
In the same field of endeavor of semiconductor manufacturing, Chang et al. teaches a passivation layer (110/114; Fig. 3B, [0045]) provided to cover a portion of a bottom surface of the second semiconductor layer (the bottom surface of 124, which is the surface of 124 below the topmost horizontal surface of 124; Fig. 3B, [0042]); wherein the passivation layer (110/114) is provided directly (interpreted as directly contacting) between the bottom surface of the second semiconductor layer (the bottom surface of 124, which is the surface of 124 below the topmost horizontal surface of 124) and the second electrode (118/130/142; Fig. 3B, [0045, 0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takizawa et al., Hsu et al. and Chang et al. and to further include the passivation layer and the bottom electrode structure as taught by Chang et al., because the bottom electrode structure can increase the light extraction efficiency ([0038]) and the passivation layer can provide the passivation to the bottom electrode structure ([0045]) as taught by Chang et al. 
Regarding claim 9, Takizawa et al. teach the display apparatus of claim 8, wherein the active layer (807) is provided to cover a bottom surface and a side surface of the first semiconductor layer (804; see Fig. 11A), and wherein the second semiconductor layer (810) provided on the active layer (on the bottom of 807).
Regarding claim 10, Takizawa et al. teach the display apparatus of claim 9, wherein the passivation layer (803; Fig. 11A, [0101]) is provided to cover an entire side surface of the light-emitting layer (the top side surface of 804-810). 
Regarding claim 12, Takizawa et al. teach the display apparatus of claim 8.
Takizawa et al. do not teach wherein the plurality of pixels comprise a plurality of LED devices that emit light of different wavelength bands.
In the same field of endeavor of semiconductor manufacturing, Hsu et al. teach wherein the plurality of pixels (pixels; [0020]) comprise a plurality of LED devices ([0020]) that emit light of different wavelength bands (red, green, green and white; [0020])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takizawa et al. and Hsu et al. and to apply the LED device of Takizawa et al. in the display device of Hsu et al. because Hsu et al. teach that each of the LEDs can be arranged and made into a color display device ([0020]). 
Regarding claim 13, Takizawa et al. teach the display apparatus of claim 8. 
Takizawa et al. do not teach wherein the plurality of pixels comprise a plurality of LED devices that emit light of the same wavelength band.
In the same field of endeavor of semiconductor manufacturing, Hsu et al. teach wherein the plurality of pixels (pixels; [0020]) comprise a plurality of LED devices ([0020]) that emit light of the same wavelength band (same color; [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takizawa et al. and Hsu et al. and to apply the LED device of Takizawa et al. in the display device of Hsu et al. because Hsu et al. teach that each of the LEDs can be arranged and made into a color display device ([0020]). 
Regarding claim 14, Takizawa et al. teach the display apparatus of claim 13. 
Takizawa et al. do not teach wherein the plurality of pixels comprise a plurality of blue LED devices.
In the same field of endeavor of semiconductor manufacturing, Hsu et al. teach wherein the plurality of pixels (pixels; [0020]) comprise a plurality of blue LED devices ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takizawa et al. and Hsu et al. and to apply the LED device of Takizawa et al. in the display device of Hsu et al. because Hsu et al. teach that each of the LEDs can be arranged and made into a color display device ([0020]). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al., Hsu et al. and Chang at al. as applied to claim 14 above, and further in view of Li (US 2018/0301514).
Regarding claim 15, Takizawa et al. teach the display apparatus of claim 14.
Takizawa et al. do not teach wherein one or more first pixels of the plurality of pixels further comprise a green conversion layer that converts blue light into green light, and one or more second pixels of the plurality of pixels further comprise a red conversion layer that converts blue light into red light.
In the same field of endeavor of semiconductor manufacturing, Hsu et al. teach wherein one or more first pixels of the plurality of pixels (pixels; [0020]) further comprise a green conversion layer ([0020]), and one or more second pixels of the plurality of pixels (pixels; [0020]) further comprise a red conversion layer ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takizawa et al. and Hsu et al. and to apply the LED device of Takizawa et al. in the display device of Hsu et al. because Hsu et al. teach that each of the LEDs can be arranged and made into a color display device ([0020]).
Hsu et al. do no teach a green conversion layer that converts blue light into green light and a red conversion layer that converts blue light into red light. 
In the same field of endeavor of semiconductor manufacturing, Li teaches a green conversion layer that converts blue light into green light ([0028]) and a red conversion layer that converts blue light into red light ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takizawa et al., Hsu et al., Chang at al., and Li and to have a green conversion layer that converts blue light into green light and a red conversion layer that converts blue light into red light because Hsu et al. teach a red conversion layer and a green conversion layer ([0020]) but is silent about the conversion mechanism while Li teach that a green conversion layer can convert blue light into green light and a red conversion layer can convert blue light into red light ([0028]).

Response to Arguments
Applicant’s amendments, filed 08/05/2022, overcome partially the rejections to claims 2-5, 9-10 and 21 under 35 U.S.C. 112.  The rejections to claims 2-5, 9-10 and 21 under 35 U.S.C. 112 have been partially withdrawn.  Please the rejections above for details.
Applicant's arguments with respect to claims 1, 8 and 21 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon et al. (US 2020/0152832) teach an LED having an active layer surrounding three sidewalls of a semiconductor layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/31/2022